Case 1:18-cr-00204-NGG-VMS Document 965 Filed 10/27/20 Page 1 of 1 PageID #: 17417

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
   TH                                                271 Cadman Plaza East
   F. #2017R01840                                    Brooklyn, New York 11201



                                                     October 27, 2020

   By ECF

   The Honorable Nicholas G. Garaufis
   United States District Judge
   United States District Court
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:      United States v. Keith Raniere, et al.
                          Criminal Docket No. 18-204 (S-2) (NGG)

   Dear Judge Garaufis:

                 Enclosed please find a redacted version of the victim impact statement it has
   received from Camila in connection with the defendant Keith Raniere’s sentencing hearing.

                                                     Respectfully submitted,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                             By:       /s/ Tanya Hajjar
                                                     Tanya Hajjar
                                                     Assistant U.S. Attorney
                                                     (718) 254-7000


   cc:    Clerk of Court (NGG) (by ECF)
          Defense Counsel (by ECF)
